       Case 1:21-cv-00198-KWR-JFR Document 4 Filed 03/10/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                 _______________________

GILBERT GUZMAN,

               Plaintiff,

       v.                                                           No. 1:21-cv-00198-KWR-JFR

NEW MEXICO STATE DEPARTMENT
OF CULTURAL AFFAIRS, and
CITY OF SANTA FE,

               Defendants.

                ORDER DENYING REQUEST FOR EX-PARTE HEARING
                   AND ORDER SETTING BRIEFING SCHEDULE

       THIS MATTER comes before the Court upon Plaintiff’s Motion for Temporary

Restraining Order or Preliminary Injunction, filed March 8, 2021 (Doc. 2). Plaintiff asks the Court

to issue a temporary restraining order without notice. Plaintiff requests a hearing by Friday,

March 12, 2021.

       Fed. R. Civ. P. 65(b)(1) provides that:


       The court may issue a temporary restraining order without written or oral notice
       to the adverse party or its attorney only if:

       (A) specific facts in an affidavit or a verified complaint clearly show that
       immediate and irreparable injury, loss, or damage will result to the movant before
       the adverse party can be heard in opposition; and

       (B) the movant's attorney certifies in writing any efforts made to give notice and
       the reasons why it should not be required.

At issue here is section (B). Plaintiff did not certify in writing any efforts made to give notice and

the reasons why it should not be required. There is nothing in the record to suggest that notice has

been given or attempted to be given to Defendants. Plaintiff filed a request for hearing which is
       Case 1:21-cv-00198-KWR-JFR Document 4 Filed 03/10/21 Page 2 of 2




one page in length. See Doc. 3. Because these requirements have not been met, the Court does

not have authority to issue a temporary restraining order without notice. Therefore, the Court does

not see the point in holding a temporary restraining order hearing without notice.

       Plaintiff appears to argue that a temporary restraining order without notice is necessary

because the mural is likely to be destroyed next week. He cites to the following article to support

that allegation: https://ladailypost.com/construction-to-start-this-week-on-new-mexico-museum-

of-art-vladem-contemporary-in-santa-fe/ (last accessed March 9, 2021). That article, filed on

February 3, 2021 says that construction will start “this week” (i.e., the week of February 3, 2021),

and does not mention when the mural would be destroyed. It is unclear from the record when the

mural would be destroyed.

       Plaintiff SHALL SERVE the complaint and summons, the motion, and this order on the

appropriate Defendants and/or entities.

       Defendants shall respond to the motion (Doc. 2) within fourteen (14) days of service of

the motion. Plaintiff may reply within seven (7) days of the filing of the response.

       IT IS SO ORDERED.



                                              ________________________________
                                              KEA W. RIGGS
                                              UNITED STATES DISTRICT JUDGE




                                                 2
